McCay, Judge.
1. Whatever may be the rule at common law, or in the other States, in Georgia it is actionable, orally to impute to another a crime punishable by law: Eevised Code, 2926. But our law goes further than this, and further, I think, than has been gone in any other State or country adopting the cdmmon law. In this State it is actionable to charge one with being guilty of any debasing ad which may exclude him from society : Eevised Code, sec. 2926.
We think the words set forth in this declaration are actionable. Perhaps this is not true of each particular sentence, but we think several of the sentences set forth are within the definition of the Code of oral slander. Indeed, we think this is true of all the sentences except the first, and had the declaration contained any colloquium authorizing the innuendo in reference to the word “ corner,” we think even that sentence actionable. A female guilty of the debasing act charged to have occurred at the chicken coop, would find but little countenance even among the low and vicious — since even among them there is still generally left some remains of at least the form of decency. If an act so debasing as this is not covered by the clause of the Code we have referred to, it would seem difficult to say what act is. The statements made in reference to what is said to have occurred when the defendant was couched in the corner of the chimney spying the actions of the plaintiff and her guest, if true, would go far to sustain an indictment for fornication. The same may be said of what defendant is charged to have uttered as the results of his other watch, upon the actions of the plaintiff as she was returning home from the house of a neighbor under his escort. And if any man of ordinary comprehension could hear the charge as to what is said to have taken place between the plaintiff and defendant in reference to the magnetic preventive, and not suppose there was an intent to charge her with fornication, we are much mistaken.
*572It is not necessary, to slander, that there should be an express charge of crime. The words may impute the crime indirectly, by question. They may consist of a statement of facts, which, if true, lead the hearer to believe the crime has been committed : 2 Wend., 534; 2 Nev. & M., 551, 2 Hill, 510. Indeed, the statement of a set of pretended facts, producing, if believed, the conviction that one has been guilty of a particular crime, is, in truth, a more damaging accusation than a mere general charge of the crime. It is “ a lie with the circumstance,” and has a point and a pungency more galling than a simple lie. It is, too, more apt to be believed, since the detail and apparent caution of the narrator give an impress of truth to what is said. We doubt if there can be found a man or woman in Georgia, who, after hearing these words, would say he did not think it was the intent of the defendant to charge the plaintiff with fornication. And, as we think this is the natural necessary import of the words themselves, without any innuendo or colloquium, except the statement that the plaintiff is a woman, the fact that the charge is not made in terms, but by stating as facts, occurrences, which, if true, lead almost irresistibly to the conclusion that the plaintiff did commit fornication — only makes the matter worse, only gives the charge an air of greater truth, and only displays a greater malignity and more deliberate wickedness.
2. We think the innuendo surplusage. The words themselves, in all the sentences except the first, impute a crime. The general rule is, that if the words are themselves actionable, the innuendo may be rejected as surplusage : 15 Pick., 335; 6 Grattan, 534; 1 Denio, 360; 1 Cr. & M., 1; 2 Rich., 242; Giles vs. The State, 6 Ga., 276 ; 7 John., 264; 25 Wend., 621. We hkve looked into the case quoted in one of the cases read by counsel for defendant in error, to-wit: 3 Campbell’s R., 460. In that case the words were not actionable per se. They needed an innuendo. And the plaintiff was held to the particular crime he had alleged, as intended to *573be imputed. In the case at bar, we think the words actionable per se, and the innuendo surplusage*
Judgment reversed.